Citation Nr: 0704062	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  04-33 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for degenerative joint 
disease of the left shoulder due to in-service injury.

3.  Entitlement to service connection for residuals of in-
service left great toe injury.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for left ankle sprain.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
and joint disease of the lumbar spine due to in-service back 
injury.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension and/or 
heart disease (now claimed as a heart murmur).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2001, February 2002, January 
2003, April 2004, July 2004, October 2004, December 2004, and 
October 2005, rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO framed the left shoulder and left 
great toe issues as issues that had previously been denied 
and become final, necessitating that new and material 
evidence be received in order for the claims to be reopened 
and reconsidered.  See 38 C.F.R. § 3.156.  The Board finds, 
however, that correspondence received from the veteran on 
October 9, 2001, less than two months after denial of these 
claims by the RO, is arguably a notice of disagreement (NOD).  
See 38 C.F.R. § 20.201 (special wording not required in an 
NOD; NOD must be in terms which can be reasonably construed 
as disagreement with an RO decision and a desire for 
appellate review.)  The Board therefore construes the 
veteran's October 2001 correspondence as a NOD with the RO's 
August 2001 denial of the left shoulder and left great toe 
claims.  Those issues thus did not become final; they have 
been continuously on appeal and consequently do not require 
receipt of new and material evidence in order to reopen and 
reconsider them.

(Consideration of the veteran's claim for service connection 
for degenerative joint disease of the left shoulder due to 
in-service injury is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran's bilateral pes planus existed prior to 
military service, and was not aggravated by his military 
service.

2.  It is at least as likely as not that a remote non-
displaced fracture of the veteran's left great toe is 
etiologically related to an in-service injury to the toe.

3.  By an August 2001 rating decision, the RO denied service 
connection for a left ankle sprain; the veteran did not 
appeal the denial of service connection; the evidence 
received since the August 2001 rating decision is either 
cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

4.  By a February 1999 rating decision, the RO denied service 
connection for a back injury; the veteran appealed the denial 
of service connection, but withdrew the appeal in August 
2000; the evidence received since the February 1999 rating 
decision is either cumulative or redundant, or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

5.  By a February 1999 decision, the RO denied service 
connection for what was described as hypertension/heart 
condition; the veteran appealed the denial of service 
connection, but withdrew the appeal in August 2000; the 
evidence received since the February 1999 rating decision is 
either cumulative or redundant, or does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral pes planus that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran has residuals of an in-service left great toe 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).

3.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for left ankle 
sprain.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2006).

4.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for degenerative 
disc and joint disease of the lumbar spine due to in-service 
back injury.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.303, 3.156 (2006).

5.  New and material evidence has not been received to reopen 
the veteran's claim of service connection for hypertension 
and/or heart disease (now claimed as a heart murmur).  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.303, 
3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June and 
December 2001, October 2003, July and September 2004, May, 
July, and August 2005, and March 2006.  (Although the 
complete notice required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence or information he had pertaining 
to his claims, and apprised him of the specific requirements 
for reopening previously denied claims.  The RO also provided 
a statement of the case (SOC) and supplemental statements of 
the case (SSOCs) reporting the results of its reviews of each 
issue, and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in furtherance of his 
claims.  The Board notes that, in December 1999, the RO 
requested from the National Personnel Records Center (NPRC) 
copies of related records of treatment reported to have been 
provided at the former Carswell Air Force Base in 1956.  NPRC 
responded in February 2000 that those records were among 
those thought to have been destroyed in a 1973 fire at NPRC.  
In cases where records are lost or presumed lost, a 
heightened duty is imposed on the Board to consider the 
applicability of the benefit of the doubt doctrine, to assist 
the claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  While 
the veteran has indicated at times that he believes his SMRs 
were lost in the fire at NPRC, the Board notes that the 
veteran's SMRs are of record, and have been since June 1956.  

The Board notes that the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. § 
5108.  This is required before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).  
Notwithstanding the above, the Board notes that the veteran 
was, in fact, apprised of the provisions of the VCAA multiple 
times, including the requirement that new and material 
evidence be received in order to reopen a claim.  VA has no 
duty to inform or assist that was unmet.

II.  Pes Planus

The veteran's March 1953 enlistment examination noted that he 
had second degree bilateral pes planus.  There is no record 
of complaints or treatment related to pes planus while in 
service, and the veteran's March 1956 separation examination 
made no mention whatever of pes planus, noting instead that 
clinical evaluation of his feet was normal.  

At a September 2006 hearing before the undersigned Acting 
Veterans Law Judge, the veteran, apparently unaware that his 
entrance examination reported the presence of pes planus, 
testified that he had not been told that he had pes planus 
until about 2004.  He testified that, while he had sore feet 
from marching in combat boots in service, he had never 
complained of or been treated for the sore feet or for pes 
planus.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Here, the veteran is not presumed sound on service entrance 
as pes planus was noted.  It is notable, however, that the 
Board can find no evidence of diagnosis or treatment of pes 
planus anywhere in the veteran's record since the notation on 
his entrance examination in 1953.  A February 1993 treatment 
note from Carswell AFB noted complaints of pain in the 
veteran's feet, but there was no diagnosis of pes planus.  
Treatment records from the VA Medical Center (VAMC) in 
Dallas, Texas show complaints of pain in the left shoulder, 
but not the feet.  Treatment records from the VA medical 
facility in Bonham, Texas show complaints related to his left 
shoulder left ankle, and the feet, though pes planus was not 
shown as a specific complaint or diagnosis.  A VA general 
medical examination in March 1993 that examined the veteran's 
feet for tinea pedis, did not mention pes planus.  
Nevertheless, since there is evidence that the veteran was 
diagnosed with pes planus on entry into military service, a 
current disability is conceded, even without a current 
diagnosis.  Since there is evidence that the veteran was 
diagnosed with pes planus at the time of his entry into 
military service, in order to prevail in a claim for service 
connection, the evidence must show that the pes planus was 
aggravated by his military service.  See Caluza, supra.  

Here, however, there is no evidence that the veteran was ever 
treated for pes planus while in service.  As such, inservice 
aggravation may not be conceded.  As noted, his pes planus 
was not noted on his separation examination, and he does not 
even recall being told that he had pes planus until about 
2004.  Absent evidence of any complaint or treatment in 
service, and absent any indication on separation that there 
was any evidence of pes planus present, let alone aggravation 
of pes planus, service connection must be denied.  

The veteran contends that he has bilateral pes planus that 
results from his military service.  The veteran is qualified 
as a lay person to describe any symptoms he may experience, 
including the pain he endured while marching in service.  
However, there is no evidence of record showing that the 
veteran has the specialized medical education, training, and 
experience necessary to render competent medical opinion 
regarding his pes planus.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  Consequently, 
the veteran's own assertions as regards the etiology or 
possible aggravation is his bilateral pes planus have no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have bilateral pes planus that is traceable 
to disease or injury incurred in or aggravated during active 
military service.

III.  Toe

The veteran's SMRs show that he dropped a vehicle battery 
weighing approximately 40 pounds on his left great toe in 
service in May 1955.  X-ray examination at the time noted 
that bony architecture appeared normal.  The veteran was 
afforded a VA examination related to this claim in November 
2000.  The examiner noted that the veteran reported his in-
service left great toe injury, and complained that it has 
given him trouble ever since.  On examination, the examiner 
noted that the toenail was slightly discolored and had a torn 
place at the distal medial end of the toenail.  Otherwise, 
the toe appeared normal.  X-ray examination, however, 
revealed a probable remote nondisplaced fracture of the first 
distal phalanx.  At his September 2006 hearing, the veteran 
testified that he had never been treated for any complaints 
related to his left great toe, but that it gets cold very 
easily in wintertime, which he implied was because of his in-
service injury.  

Here, there is medical evidence of a current disability in 
the form of the x-ray evidence of a probable remote 
nondisplaced fracture of the left first distal phalanx, and 
there is lay evidence of symptoms the veteran experiences in 
his left great toe.  There is also medical evidence of an in-
service injury to that toe.  While there is no specific 
medical nexus opinion that the veteran's current toe 
disability is directly related to the in-service injury, 
giving the veteran every benefit of the doubt, the Board 
finds that there is a nexus between the veteran's current 
disability, and the in-service injury to that toe.  
Accordingly, service connection for the fracture resulting 
from in-service left great toe injury is granted.

IV.  New and Material Evidence Issues

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision also becomes final if an appeal is withdrawn, if an 
RO decision is not timely appealed to the Board, or if a 
decision by the Board is not timely appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
38 U.S.C.A. §§ 7105, 7266 (2002); 38 C.F.R. §§ 20.201, 
20.202, 20.204, 20.302 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Left Ankle 

The veteran's SMRs show that he sprained his left ankle in 
service in September 1955.  X-ray examination at the time 
reported that the bony architecture appeared normal.  The 
veteran's claim of service connection for this left ankle 
sprain was denied by the RO in a August 2001 rating decision.  
The claim was denied because the in-service ankle sprain was 
determined to have been an acute and transitory occurrence 
that resolved without ongoing treatment or complaint.  The 
RO's decision noted that there was no evidence of treatment 
for a chronic left ankle sprain in the time between his 
discharge from service and his current claim.  VA examination 
in November 2000 showed good range of motion and no x-ray 
evidence of bony abnormality.  The examiner did not diagnose 
any left ankle disability.  Although there was evidence of an 
in-service ankle sprain, the RO determined that there were no 
permanent residuals or chronic disability shown by SMRs or 
demonstrated by the evidence of record.  

The pertinent evidence of record at the time of the RO's 
August 2001 rating decision consisted of the veteran's SMRs, 
medical records dating back to the veteran's initial claim in 
June 1992, and the record of the aforementioned November 2000 
VA examination.  The veteran did not submit a notice of 
disagreement (NOD) to initiate an appeal, and the RO's August 
2001 rating decision is thus a final one.  38 C.F.R. 
§§ 20.201, 20.302.  In order to reopen this claim, there must 
be received new and material evidence as defined above.  
38 C.F.R. § 3.156.

Evidence received since the RO's August 2001 rating decision 
consists of treatment records from the North Texas Veterans 
Health Care System from December 2001 through October 2003, 
including those from VAMC Bonham, Texas, dated from July to 
October 2004, and from June to July 2005, and the transcript 
of the veteran's September 2006 hearing.  All of the recently 
added evidence is new in that it was not of record at the 
time of the RO's August 2001 rating decision.  However, none 
of this new evidence is material.  It is not material because 
it repetitiously reported the veteran's current complaints 
regarding his right ankle, but did not address the only 
question remaining, that is, whether the veteran's current 
left ankle complaints are etiologically related to his in-
service left ankle sprain.  

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for left 
ankle sprain disability is not reopened.

B.  Spine

The veteran contends that he injured his spine in a mishap 
while in service.  In a February 1999 decision, the RO denied 
the veteran's service connection claim, finding that the 
claim was not well grounded because there was no evidence of 
an in-service back injury in the veteran's SMRs, and no 
record of treatment for a chronic back condition.  The 
veteran initially appealed the RO's decision, but withdrew 
the appeal in August 2000, and that RO decision is thus a 
final decision.  38 C.F.R. §  20.204.  In order to reopen 
this claim, there must be received new and material evidence 
as defined above.  38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the RO's 
February 1999 rating decision consisted of the veteran's 
SMRs, VA outpatient treatment records from the North Texas 
Health Care System dated from February 1993 to January 1998, 
an August 1998 report from St. Joseph Hospital, outpatient 
treatment reports from Dr. Walker for the period June 1974 to 
May 1989, a report from J. L. Clifford & Associates dated in 
March 1975, and records from the Texas Workers' Compensation 
Commission showing that the veteran incurred a severe back 
injury at work in the private sector in 1991, and that the 
back injury was too severe to allow for vocational 
rehabilitation services.  

Evidence received since the RO's February 1999 rating 
decision consists of additional VA outpatient treatment 
records from the North Texas Health Care System dated from 
December 2001 to October 2004, and additional argument from 
the veteran, including his testimony at his September 2006 
hearing.  The additional evidence is new in that it was not 
of record and considered at the time of the RO's original 
denial of this claim in February 1999.  The additional 
evidence is not material, however, because, while it shows 
the previously diagnosed degenerative disc and joint disease 
of the lumbar spine, it does not show that there is any 
etiological relationship between the currently diagnosed back 
disability and the veteran's active military service.  

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine due 
to in-service back injury is not reopened.

C.  Heart

The veteran contends that he has what he described as 
hypertension/heart disease that he believes is related to his 
military service.  At his September 2006 hearing, he 
testified that he was treated for a cardiovascular disorder 
at Carswell AFB in 1956, and that a VA doctor had told him in 
about 2003 or 2004 that he had borderline high blood 
pressure.  As noted, the 1956 records from Carswell are among 
those thought to have been destroyed in a 1973 fire at NPRC, 
and are therefore not available for consideration.  

In a February 1999 decision, the RO denied the veteran's 
service connection claim, finding that the claim was not well 
grounded because there was no evidence of any hypertension or 
heart-related treatment in-service, and no evidence of 
hypertension or a heart disorder thereafter.  The veteran 
initially appealed the RO's decision, but withdrew the appeal 
in August 2000, and that RO decision is thus a final 
decision.  38 C.F.R. §§ 20.201, 20.302.  In order to reopen 
this claim, there must be received new and material evidence 
as defined above.  38 C.F.R. § 3.156.

The pertinent evidence of record at the time of the RO's 
February 1999 rating decision consisted of the veteran's 
SMRs, including the report of his March 1956 separation 
examination showing no abnormalities whatsoever and blood 
pressure of 118/78, VA outpatient treatment records from the 
North Texas Health Care System dated from February 1993 to 
January 1998, an August 1998 report from St. Joseph Hospital, 
outpatient treatment reports from Dr. Walker for the period 
June 1974 to May 1989, a report from J. L. Clifford & 
Associates dated in March 1975, and records from the Texas 
Workers' Compensation Commission.

Evidence added to the record since the RO's February 1999 
rating decision consists of his June 2005 statement construed 
by the RO as a request to reopen this claim, now claimed as a 
heart murmur, allegedly identified while on active duty, 
additional medical records identified in the two preceding 
sections, outpatient treatment records from VAMC Dallas, 
Texas from June and July 2005, and testimony given at the 
veteran's September 2006 hearing.  

The newly added medical records show no complaint or 
diagnosis of hypertension or heart disease or murmur.  At his 
hearing, when asked if he had had any heart problems while in 
the military, the veteran testified that he had blacked out a 
couple of times.  He also testified that he had not been 
treated for any cardiovascular problems, but, as noted, said 
that he had been told that he was on the borderline of high 
blood pressure.  Asked why he thought his borderline high 
blood pressure was related to his military service, the 
veteran responded that he could not answer that.  

The additional evidence received since the RO's denial of 
this claim in February 1999 is new in that it was not of 
record and considered at the time of the earlier decision.  
The additional evidence is not material, however, because it 
does not show a current diagnosis of any hypertensive or 
other cardiovascular disease, and does not show that any were 
evident during the veteran's time in the military or within 1 
year of service discharge.  

New and material evidence having not been received, the 
veteran's claim of entitlement to service connection for 
hypertension and/or heart disease (now claimed as a heart 
murmur) is not reopened.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

Entitlement to service connection for residuals of in-service 
left great toe injury is granted, subject to the law and 
regulations governing the payment of monetary benefits.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for left ankle 
sprain, the benefit sought on appeal is denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for 
degenerative disc and joint disease of the lumbar spine due 
to in-service back injury, the benefit sought on appeal is 
denied.

New and material evidence having not been received to reopen 
the claim of entitlement to service connection for 
hypertension and/or heart disease (now claimed as a heart 
murmur), the benefit sought on appeal is denied.
REMAND

The veteran suffered a left shoulder injury December 1955 
while in service.  His SMRs show that there was no 
dislocation and no fracture.  Recent VA outpatient treatment 
records show ongoing complaints and treatment related to his 
left shoulder.  A November 2000 VA examiner reported that the 
veteran had normal range of motion of the left shoulder in 
forward elevation and abduction, and in internal and external 
rotation.  The examiner also reported that the veteran 
complained of pain as he elevated the shoulder.  The 
diagnosis was a history of left shoulder injury.  There was 
no opinion asked for or given regarding whether the veteran 
had a left shoulder disability related to his military 
service.  Recent VA treatment records show complaints of left 
pain shoulder, ongoing related physical therapy, and a 
diagnosis of degenerative joint disease of the shoulders.  
Thus, while there is evidence of a current left shoulder 
disability and of and in-service injury to the shoulder, 
there is no medical evidence of a nexus between the two.  The 
Board will therefore remand in order to afford the veteran a 
medical examination to determine whether it is at least as 
likely as not that his current left shoulder disability is 
related to his in-service injury.

Accordingly, the veteran's case is REMANDED to the RO via the 
VA Appeals Management Center (AMC) for the following actions:

1.  The RO should arrange for the 
veteran to undergo a VA joints 
examination by a physician with 
appropriate expertise to determine 
the current diagnosis and etiology 
of any left shoulder disability.  
The physician is to opine, based on 
review of the evidence of record and 
his examination of the veteran, 
whether any current left shoulder 
disability is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) related to military 
service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  All 
indicated tests should be conducted, 
and those reports should be 
incorporated into the examination 
and associated with the claims file.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
opinions on causation of any current 
left shoulder disability(ies).  If 
the report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


